Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated June 12, 1979,, which affirmed a determination of the State Division of Human Rights, dated September 7, 1978, dismissing petitioner’s complaint of age discrimination. Petition granted to the extent that the order and determination are annulled, on the law, without costs or disbursements, and the matter is remitted to the State Division of Human Rights for further proceedings consistent herewith. After 15 years of employment with Calico Corners, petitioner was discharged on April 19, 1978, at the age of 59. Petitioner filed a complaint alleging age discrimination. The employer’s answering papers to the complaint state that the petitioner "has had an attitude problem since 1970 or 1971”. We note that which neither the division nor the board decisions noted or discussed, namely, that the employer’s own records show that in August, 1977 petitioner was promoted from sales clerk to assistant manager and that her rebuttal papers contain material highly commendatory of her abilities and tending to support her claim of age discrimination. Under all of the circumstances we find that the division’s investigation was inadequate. There should have been further investigation, a confrontation conference and resolution of the issues raised (see Matter of Gregory v New York State Human Rights Appeal Bd., 64 AD2d 775; Long Is. R. R. v New York State Human Rights Appeal Bd., 59 AD2d 924). Hopkins, J. P., Titone, Lazer, and Cohalan, JJ., concur.